2018 IL App (1st) 162900

                                                                             SIXTH DIVISION
                                                                  Opinion Filed: March 23, 2018

                     Nos. 1-16-2900 & 1-16-2927 (Consolidated)
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                                       FIRST DISTRICT


 THE BOARD OF EDUCATION OF WOODLAND            )     Appeal from the

 COMMUNITY CONSOLIDATED SCHOOL                 )     Circuit Court of

 DISTRICT 50 and THE BOARD OF EDUCATION OF     )     Cook County

 FREMONT SCHOOL DISTRICT 79,                   )

                                               )

       Plaintiffs-Appellees,                   )

                                               )

 v.                                            )     No. 15 CH 07942
                                               )

 THE ILLINOIS STATE BOARD OF EDUCATION         )

 and THE BOARD OF DIRECTORS OF PRAIRIE         )

 CROSSING CHARTER SCHOOL,                      )     Honorable

                                               )     Neil H. Cohen,
       Defendants-Appellants.                  )     Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE HOFFMAN delivered the judgment of the court, with opinion.
       Justices Cunningham and Connors concurred in the judgment and opinion.

                                           OPINION

¶1     The defendants, the Illinois State Board of Education (State Board) and the Board of

Directors of Prairie Crossing Charter School, appeal from an order of the circuit court granting

the joint motion for summary judgment in this declaratory judgment action filed by the plaintiffs,

the Board of Education of Woodland Community Consolidated School District 50 (Woodland)

and the Board of Education of Fremont School District 79 (Fremont) (collectively referred to as

the School Districts). The defendants also appeal from the circuit court’s denial of the State
Nos. 1-16-2900 & 1-16-2927 (Consol.)


Board’s cross-motion for summary judgment. For the reasons which follow, we affirm the

judgment of the circuit court.

¶2     The following factual recitation is undisputed. Woodland and Fremont are bodies politic

organized and existing under article 10 of the School Code (105 ILCS 5/art. 10 (West 2012)).

Prairie Crossing Charter School (Prairie Crossing) is a charter school organized and existing

pursuant to the Charter Schools Law (id. § 27A-1 et seq.).

¶3     Over the objection of the School Districts, the State Board authorized the creation of

Prairie Crossing in 1998, entitling it to enroll students residing within the boundaries of the

School Districts. Pursuant to statute, a charter school which is authorized over the objection of a

local school district is funded by withholding funds otherwise due to the local school district(s)

within which the pupils attending the charter school reside and paying those funds directly to the

charter school. Id. § 27A-9(f).

¶4     From the inception of Prairie Crossing in 1999 until the 2015-16 school year, the State

Board included pupils attending Prairie Crossing within the pupil enrollment of either Woodland

or Fremont, depending upon the pupils’ residences, in calculating the sums to be deducted from

the funds otherwise due the School Districts and paid to Prairie Crossing. However, in December

2014, Woodland and Fremont were notified by the State Board that, beginning with funding for

the 2015-16 school year, pupils attending Prairie Crossing would no longer be included within

the pupil enrollment of either Woodland or Fremont for purposes of calculating the funds to be

diverted and paid to Prairie Crossing. The effect of the change would result in more funds being

withheld from both Woodland and Fremont than would have been withheld and paid to Prairie

Crossing under the funding formula employed in prior years. In addition, the State Board notified

the School Districts that it had recalculated the amount that should have been withheld from their

general state aid and paid to Prairie Crossing for fiscal years 2013 and 2014 using the revised

                                               -2­
Nos. 1-16-2900 & 1-16-2927 (Consol.)


funding formula. According to the State Board’s recalculation, an additional $278,269 should

have been withheld from Woodland and paid to Prairie Crossing and an additional $46,905

should have been withheld from Fremont and paid to Prairie Crossing. Although the retroactive

application of the State Board’s revised funding formula resulted in a determination that Prairie

Crossing was underfunded by $325,174, the State Board and Prairie Crossing settled the

underfunding for $200,000, of which $170,000 was attributed to Woodland and $30,000 was

attributed to Fremont. The State Board advised Woodland and Fremont that it would be

withholding the amount of the settlement attributable to each from their general state aid in equal

installments over the next four years.

¶5     In May 2015, the School Districts filed the instant action against both the State Board and

the Board of Directors of Prairie Crossing Charter School. In their amended complaint, the

School Districts sought a judicial declaration that students residing within their respective

boundaries and attending Prairie Crossing shall be counted as attending the school district in

which they reside for purposes of calculating the sums to be deducted from the funds otherwise

due to them from the State Board and paid to Prairie Crossing. They also sought a judicial

declaration that the State Board lacked the statutory authority to recalculate the general state aid

to which they were entitled for previous fiscal years and recoup any overpayment from the future

general State aid to which they are otherwise entitled.

¶6     Following discovery, the School Districts and the State Board filed cross-motions for

summary judgment. On October 7, 2016, the circuit court denied the State Board’s motion for

summary judgment and granted summary judgment in favor of the School Districts, declaring

that pupils attending Prairie Crossing shall be counted as attending the school district in which

they reside for purposes of calculating the sums to be deducted from the funds otherwise due the

School Districts and paid to Prairie Crossing. In addition, the circuit court found that the State

                                               -3­
Nos. 1-16-2900 & 1-16-2927 (Consol.)


Board lacked the statutory authority to recoup from the School Districts any funds which it paid

to Prairie Crossing as a result of its recalculation of the funds to which Prairie Crossing was

entitled for prior fiscal years. Both the State Board and Prairie Crossing filed timely notices of

appeal which this court consolidated for disposition.

¶7     “Summary judgment is appropriate when there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law.” Virginia Surety Co. v. Northern

Insurance Co. of New York, 224 Ill. 2d 550, 556 (2007). When, as in this case, parties file

cross-motions for summary judgment, they agree that no genuine issues of material fact exist,

and the resolution of the case is purely a question of law. Founders Insurance Co. v. Munoz, 237

Ill. 2d 424, 432 (2010). We review the entry of summary judgment de novo. A.B.A.T.E. of

Illinois, Inc. v. Quinn, 2011 IL 110611, ¶ 22.

¶8     This appeal concerns statutory interpretation. As such, we are presented with questions of

law which we resolve de novo. People ex rel. Madigan v. Illinois Commerce Comm’n, 231 Ill. 2d

370, 380 (2008). Our primary objective is to give effect to the legislature’s intent, which is best

indicated by the plain and ordinary language of the statutes themselves. Citizens Opposing

Pollution v. ExxonMobil Coal U.S.A., 2012 IL 111286, ¶ 23. We give words their plain and

obvious meaning unless the legislative act changes that meaning. Svithiod Singing Club v.

McKibbin, 381 Ill. 194, 197 (1942). In determining legislative intent, we also consider the object to

be attained by the act. Hartney Fuel Oil Co. v. Hamer, 2013 IL 115130, ¶ 25.

¶9     In giving meaning to the words and clauses of a statute, no part should be rendered

superfluous. Standard Mutual Insurance Co. v. Lay, 2013 IL 114617, ¶ 26. When the language of

a statute is clear and unambiguous, we give effect to the plain and ordinary meaning of the

language without resort to other tools of statutory construction (Raintree Homes, Inc. v. Village of

Long Grove, 209 Ill. 2d 248, 255 (2004)), as it is not our function to rewrite a statute or depart from

                                                 -4­
Nos. 1-16-2900 & 1-16-2927 (Consol.)


its plain language by reading into the statute exceptions, limitations, or conditions not expressed

therein (People ex rel. Birkett v. Dockery, 235 Ill. 2d 73, 81 (2009)). “If further construction of

a statute is necessary, a court may consider similar and related enactments.” Hartney Fuel Oil Co.,

2013 IL 115130, ¶ 25. Statutory provisions should be read in concert and harmonized. People v.

Rinehart, 2012 IL 111719, ¶ 26.

¶ 10   The two statutes at issue in this appeal are the School Code and the Charter Schools Law.

The specific question to be answered is whether pupils residing within the boundaries of a local

school district but attending a charter school should be counted as pupils attending the local

school district for purposes of calculating the sums to be deducted from the funds otherwise due

the local school district and paid to the charter school.

¶ 11   Where, as in this case, a charter school is authorized by the State over the objection of the

local school district(s), an amount equal to the funds to which a charter school is entitled is

diverted by the State Board from funds otherwise due the local school district(s) and delivered to

the charter school. 105 ILCS 5/27A-9(f) (West 2012). Funding of a charter school, such as

Prairie Crossing, which is organized other than by referendum is determined by agreement

between the local school board and the charter school. However, in no event shall the funding be

less than 75% or more than 125% of the local school district’s per capita student tuition,

multiplied by the number of students attending the charter school who reside in the local school

district. Id. § 27A-11(b).

¶ 12     The Charter Schools Law does not define how a local school district’s per capita student

tuition is to be calculated. The arguments of the parties as contained in their respective briefs

reflect their agreement that the phrase “per capita student tuition” as used in section 27A-11(b)

of the Charter Schools Law is synonymous with per capita tuition cost (PCTC) as used in the

School Code. Id. The State Board asserts in its brief, and the School Districts echo in their brief,

                                                 -5­
Nos. 1-16-2900 & 1-16-2927 (Consol.)


that the formula set forth in section 18-3 of the School Code (id. § 18-3) is used to establish a

local school district’s PCTC. In relevant part, section 18-3 of the School Code provides that:

               “[T]otal annual per capita [tuition] cost [(PCTC)] shall be determined by totaling

               all expenses of the school district in the educational, operations and maintenance,

               bond and interest, transportation, Illinois municipal retirement, and rent funds for

               the school year preceding the filing of such tuition claims less expenditures not

               applicable to the regular K-12 program, less offsetting revenues from State

               sources except those from the common school fund, less offsetting revenues from

               federal sources except those from federal impaction aid, less student and

               community service revenues, plus a depreciation allowance; and dividing such

               total by the average daily attendance for the year.” (Emphasis added.) Id.

The specific issue on which the parties are in disagreement is the calculation of a local school

district’s annual average daily attendance for purposes of establishing its PCTC.

¶ 13   In urging reversal, the State Board argues that, in calculating a local school district’s

average daily attendance, pupils residing within the district but attending a charter school should

not be counted as attending the public schools maintained by the local school district. The State

Board reasons that, because local school districts do not bear the cost of educating pupils

attending a charter school, those pupils should not be counted in determining the local school

district’s annual average daily attendance which is the denominator in the formula set forth in

section 18-3 of the School Code used in calculating PCTC.

¶ 14    In support of its rationale in this regard, the State Board contends that section 18-3 of

the School Code makes clear that the PCTC of a local school district “shall be determined by the

State Superintendent of Education by multiplying the number of such children in average daily

attendance in such schools” by the “annual per capita [tuition] cost [(PCTC)] of administering

                                               -6­
Nos. 1-16-2900 & 1-16-2927 (Consol.)


the schools of the district.” Id. The flaw in the State Board’s reliance upon the above quoted

language of section 18-3 is that it relates to the average daily attendance of certain specified

categories of pupils attending public schools maintained by a school district, not the average

daily attendance of the local school district itself. The “such children” referred to are those pupils

who fall within the specified categories. For funding purposes, the number of “such children” in

average daily attendance in public schools maintained by a school district is to be multiplied by

1.2 times the annual per capita cost of administering the schools of the district. Id. Section 18-3

does not contain any provision setting forth the manner in which average daily attendance for the

local school district is to be determined. That formula is contained in section 18-8.05(C) of the

School Code which provides, in relevant part, that for purposes of calculating general State aid,

average daily attendance is the “monthly average of the actual number of pupils in attendance of

each school district, as further averaged for the best 3 months of pupil attendance.” (Emphasis

added.) Id. § 18-8.05(C)(1). Standing alone, the phrase actual number of pupils in attendance of

each school district as contained in section 18-8.05(C)(1) could reasonably be interpreted to

mean the actual number of pupils attending public schools maintained by a school district.

However, section 27A-11(a) of the Charter Schools Law makes clear that, “[f]or purposes of the

School Code, pupils enrolled in a charter school shall be included in the pupil enrollment of the

school district within which the pupil resides.” Id. § 27A-11(a). Based upon the clear and

unambiguous language of section 27A-11(a) of the Charter Schools Law, we do not believe that

pupils attending a charter school located within the local school district in which they reside can

be excluded from a determination of the actual number of pupils in attendance in that district for

purposes of calculating the district’s average daily attendance. To conclude otherwise would

render section 27A-11(a) superfluous.



                                                -7­
Nos. 1-16-2900 & 1-16-2927 (Consol.)


¶ 15   Nevertheless, the State Board argues that pupils attending Prairie Crossing are not

considered to be enrolled in the district within which they reside for purposes of determining the

local school district’s average daily attendance. It asserts that, although it originally authorized

Prairie Crossing as a charter school, Prairie Crossing is now authorized by the Illinois State

Charter School Commission (Commission), and as such, it is not part of a local school district

but rather constitutes its own local education agency. See id. §27A-5(k). The State Board

concludes, therefore, that pupils attending Prairie Crossing are not considered to be enrolled in

the district within which they reside. However, as the School Districts point out, the fact that

section 27A-5(k) now provides that a Commission-authorized charter school is its own local

education agency does not explain how that fact impacts the manner in which a charter school is

funded. In particular, the fact that a charter school is considered a local education agency is not

taken into consideration in section 18-3 of the School Code which contains the formula for

determining a local school district’s PCTC that is the basis for computing the funding to which a

charter school is entitled. Further, although a Commission-authorized charter school may be

considered a local education agency, there is no statutory authority for the proposition that its

pupils do not reside within a local school district. Finally, as the School Districts argue, there is

no statutory support, either express or implied, for the notion that a local school district’s PCTC

is to be determined differently for purposes of calculating funding for a charter school which is

authorized by the State Board or the Commission as opposed to calculating funding for a charter

school authorized by a local school district.

¶ 16   As a general rule, we accord deference to the interpretation of a statute by the agency

charged with its administration. Shields v. Judges’ Retirement System of Illinois, 204 Ill. 2d 488,

492 (2003). However, an agency’s interpretation is not binding and will be rejected when it is

erroneous. Id. Based upon the foregoing analysis, we believe that the State Board’s interpretation

                                                -8­
Nos. 1-16-2900 & 1-16-2927 (Consol.)


of the School Code and the Charter Schools Law, as those statutes relate to the issue of whether

pupils attending a charter school should be counted as attending the local school district in which

they reside for purposes of calculating the local school district’s average daily attendance, fails to

comport with the clear and unambiguous language of section 27A-11(a) of the Charter Schools

Law. We conclude, as did the circuit court, that pupils attending Prairie Crossing shall be

counted as attending the school district in which they reside for purposes of calculating that local

school district’s average daily attendance, which is the denominator of the formula used to

determine the district’s PCTC set forth in section 18-3 of the School Code which, in turn,

establishes the minimum and maximum to be deducted from the funds otherwise due the School

Districts and paid to Prairie Crossing.

¶ 17   Having determined that the pupils attending Prairie Crossing shall be counted as

attending the local school district in which they reside for purposes of calculating that district’s

average daily attendance, as the State Board did in fiscal years 2013 and 2014, we need not

address the issue of whether the State Board was authorized by statute to recalculate the general

state aid to which the School Districts were entitled in those years as there was no overpayment

based upon the original calculation of the funds to which Prairie Crossing was entitled.

¶ 18   For the reasons stated, we affirm the circuit court’s order granting summary judgment in

favor of the School Districts and denying the State Board’s cross-motion for summary judgment.

¶ 19   Affirmed.




                                                -9­